—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Owens, J.), rendered November 6, 1985, convicting him of a violation of the terms of a sentence of probation of the same court, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Lawrence, Kunzeman and Weinstein, JJ., concur.